 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDand technical employees,5 secretarial, clerical, mailing and shippingemployees, and all supervisors 6 as defined in the Act.[Text of Direction of Election omitted from publication.]5The parties stipulated to exclude as professional or technical the following categories:attorney, research director and his assistant, time-study specialists, employees in publicityand public relations including those in publication of the monthly periodical, the educa-tional director and his assistant,field auditors,administrators of the pension fund, theadministrative assistant to the president, and the legislative representative9 The parties agreed that the following are supervisors: the two general officers of theEmployer (president and secretary-treasurer), members of the executive committee (allvice presidents and administrative vice presidents), all regional directors and industrydirectorsAlso excluded as supervisors are the two supervisory administrative personnelotherwise referred to as supervisory assistants and administrative assistants to a regionaldirector,who, in their primary duty of supervising and directing organizational activitieson behalf of the regional director,responsibly direct the work of International repre-sentatives involved within the meaning of the ActBaltimore Gas and Electric Company iandUtilityWorkersUnion of America,AFL-CIO, Petitioner.Case No. 5-RC-3724.August 24, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis S. Wallerstein, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].Upon the entire record in this case, the Board finds: 21.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is a Maryland corporation engaged as a publicutility in supplying electric, gas, and steam services in and aroundBaltimore, Maryland.All but six of the Company's employees workwithin a 25-mile radius of its headquarters in Baltimore.The Em-ployer has had no collective-bargaining history with any labororganization.'The name of the Employer appears as amended at the hearing2 The Employer has requested oral argumentThis request is hereby denied becausethe record and the briefs adequately present the issues and the positions of the parties138 NLRB No. 33. BALTIMOREGAS AND ELECTRIC COMPANY271The Petitioner seeks to represent a unit which it describes as con-sisting of physical employees, including plant clerical employees,technical employees, and meter readers, but excluding office clericalemployees. It appears, however, that in fact the Petitioner is seekinga systemwide unit of all employees, including meter readers, but ex-cluding office clerical, managerial, and professional employees andsupervisors.The Employer takes the position that all of its nonsupervisoryemployees constitute a highly integrated operating group, workingunder uniform labor relations policies in a common effort to provideefficient, prompt, and reliable services to the public. It contends that,therefore, an overall unit only is appropriate for purposes of collectivebargaining.Alternatively, the Employer concedes that a distinctionmight be drawn, for purposes of representation, between clericalsinvolved in the Company's operating departments on the one hand,and clericals who perform only general administrative services on theother.The parties are in agreement as to the inclusion of 3,523 physicalemployees, 502 technical employees, and 489 plant clerical employees.They also agree as to the exclusion of 20 plant protection and 1,436professional managerial, and confidential employees from any unitfound appropriate by the Board. They disagree as to placement of1,374 clerical employees and meter readers.The Petitioner wouldexclude all of the clericals in dispute as office clericals, but wouldinclude meter readers in the unit as physical employees.The Em-ployer contends that all the disputed employees perform functionsdirectly related to operations and should therefore be included in theunit, but asserts that if office clericals are excluded meter readersshould also be excluded in accord with past Board practice.1.ClericalsThe record discloses that some of the disputed clerical employeeswork at operational centers in the following departments : customerrelations, rating, rate research; customers accounts (including billing,customers' accounting, credit and collection, four district offices) ; in-dustrial fuel; industrial power; residentialsalespromotion; appli-ance sales;purchasing; telephone; payroll; and the intersystem powerutilization bureau.The clericals in industrial fuel, industrial power,and the intersystem power utilization bureau are physically separatedfrom the Employer's administrative offices, working under the samesupervision as and in close contact with physical employees and plantclericals in the operating departments.As their clerical work is in-timately related to, and is performed in support of, operation func-tions, we find that they have a community of interest with other plant 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical employees who the parties have agreed should be included,and we shall include them in the unit.'Also in accordance with established Board rules,we shall exclude,from the unit those other disputed clericals who perform generaladministrative clerical duties and who work apart from, and underseparate supervision from, the physical and plant clerical employees .4,These are clericals who work in the following departments:customerrelations;rating, rate research;department of customers'accounts(including billing, customers'accounting,credit and collection, andthe four district offices) ;residential sales promotion; appliance sales;purchasing;telephone;and payroll.The Employer and the Petitioner agree that the 59 commercial,servicemen are physical employees.The parties further agree to in-clude a principal senior-clerk,L. K. Skrivan,and two other clerks,E. L. Harden and M.Shayt,who work with, and in support of, thecommercial servicemen.The Petitioner would exclude the remain-ing three route clerks,one senior clerk, nine clerks, one typist, onejunior clerk,and one office boy in this department as office clericalemployees.Withthe exception of the office boy, all of the disputedclerical employees attached to the commercial servicemen work inthe same office,under the same supervision,and punch the same time-clock as do the three employees whom the parties agreed to includein the unit.Although the latter spend 11/2to 2 hours daily workingwith the commercial servicemen,the other clerks substitute for them,on occasion and they frequently work in the same area and have con-tact with the servicemen.The clericals whom the Petitioner wouldinclude spend the major part of their day in the same room as the-disputed clericals doing the same work.Accordingly,we shall in-clude all of the above-mentioned clericals in the unit.The office boy does not work in the same room with these otherclericals.Rather, he acts as a messenger,transporting keys of cus-tomers' premises and work orders back and forth between the Em-ployer's headquarters and the commercial servicemen's department.We, therefore,find that the office boy's interests are not allied with,-the other clericals in this department,as his contacts with the com-mercial servicemen are only incidental and minor,and shall excludehim from the unit.'The parties agreed to treat certain clerks in the meter reading de-partment in the same manner as the meter readers,but disagreed as,to the placement of other clericals in the same department.As here-inafter discussed,the meter readers shall be excluded from the unit8 See SouthJerseyGas Company,102 NLRB 194,195;WaldorfInstrument Company,DivisionofF C. Huyck &Sons,122 NLRB 803,809-810;Raybestos Manhattan, Inc,.115 NLRB 1036, 1037' SeeSouthJersey Gas Company, supra.5 SeeBarnhardt Manufacturing Company,103 NLRB261, 262 BALTIMORE GAS AND ELECTRIC COMPANY273as office clericals.Accordingly,we shall excludeall of theclericals,who workin support of meter readers as office clericals.2.Meter readersThere are 145 meter readers who work under the supervision of ameter reading supervisor in the department of customers' accounts.They follow assigned routes and visit customers' premises, make read-ings and calculations which they return to their department for billingpurposes.As the Petitioner has advanced no persuasive reason why the Boardshould revise its policy with respect to meter readers, we shall excludethese meter readers from the unit as office clericals.63.Alleged supervisorsThe Petitioner would exclude certain employees from the unit onthe ground they are supervisors.These employees earn a higher rateof pay than other employees in their departments and many havesupervisory titles.The Employer contends that the titles are mis-nomers, that these men have previously been in supervisory jobs butno longer perform the same duties, and that they retain their titlesand rates of pay because it is the Employer's policy not to change themwhen any senior employee can no longer perform the duties of hisformer job.Those classifications in dispute are discussed below.a.InspectorsInspectors in the gas service department check the work of gas-fitters for safety and compliance with company standards and regu-lations.They are subject to the same supervision as the gasfitterswhose work they inspect. In most instances they do not know whosework they are inspecting and rarely communicate directly with otheremployees.Main and service inspectors in the gas construction departmentinspect the worksites of contractors who are working on sewers andwater lines.Their function is to locate underground gas pipes to,prevent any injury to the Employer's property by contractors. Theysometimes require help from an assistant in handling the heavy elec-tronic equipment used to detect underground metallic pipes. In suchinstances their relationship is that of a more experienced worker toa less experienced employee, and the inspector's direction of his helperis routine in nature.There are four service inspectors in the industrial fuel departmentwho inspect, adjust, and prepare large commercial or industrial gase BattleCreekGas Company,132 NLRB1528;The Houston Corporation,124 NLRB 810. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDequipment for operation.They are primarily mechanics rather thaninspectors.The employees classified as inspector stations in the power trans-mission stations department regularly check the substations' trans-formers for oil leaks, and inspect the transformers and switches forsigns of damage.It is clear from the record that all the above inspectors work eitherwith the Employer's crews or with contractor crews in the field, undersupervision, and have no supervisory authority themselves. It thusappears that these individuals have interests in common with the rank-and-file employees,' and we shall include them in the unit.b.Foremen(1)Electric distribution departmentW. J. McCrea and F. J. Meehan are classified as foreman inspectors.They work with contractors who clear the Employer's transmissionline rights-of-way of any potentially hazardous trees.They spend 95percent of their time in the field and do not have any employees re-porting to them.C.H. Bunting and L. Ullrich are called foreman-underground.These men presently work with contractors' crews to prevent damageto the Employer's underground electric cables.Two men are designated as foreman-overhead.F. C. Davis, Jr.,inspects the Employer's crews for compliance with safety regulationsand reports infractions to the foreman on the job, but gives no ordersor instructions to employees.There is evidence that this position isrotated among foremen and that Davis may return to his previousjob as foreman.However, his return is speculative and the recordfails to establish that he has any present supervisory authority.Undersuch circumstances, the Board looks to the employee's present dutiesfor the purpose of determining his unit placementsK. K. Millerworks in a powerline construction crew under the crew's supervisor.W. Al. Koehler and W. T. Poston bear the title foreman-tree trim-mers.They are presently working in tree-trimming crews, undersupervision.(2)Gas manufacturing departmentThere are three employees in the category, foreman-gas generator,'who act as plant load dispatchers in deciding, on the basis of weather7 Louisiana Gas ServiceCo., 126 NLRB 147, 150;Pacific Gas and Electric Company,87 NLRB257, 266.8 SeeWaldorf Instrument Company, Divisionof F. C.Huyck & Sons,122 NLRB 803, 811.9 A fourthemployee in this group is accompanying a supervisor to learn the problemsof supervision when he is not utilized as a plant load dispatcher.As therecord does notestablish any present supervisory authority in this employee,we shall include him in theunit.Igleheart Brothers Division, GeneralFoodsCorporation,96 NLRB 1005, 1007,footnote S. BALTIMORE GAS AND ELECTRIC COMPANY275forecasts and consultation with a supervisor, how much gas shouldflow through the plant. They arso relay instructions to the generatorhouse to operate certain machinery, operate gas pumps, and keephourly records of natural gas received and fuels consumed in the man-ufacturing process.The Board has previously held that persons per-forming such functions are rank-and-file employees.10W. M. Eckert, R. F. Bosley, H. P. Stephans, and E. E. Herring areclassified as, foreman-station operators and work in the gas controlgroup.They monitor the flow of gas and can dispatch gas to differentlocations in the distribution system as it is needed.No employeesreport to them and they do not have or exercise any authority overany other employees.They perform the same functions as discussedabove under foreman-gas generator, except that these employees areconcerned with the gas flow outside of the plant rather than throughthe plant.The Employer and the Petitioner agree that seven foreman-generator house are supervisors but the Employer contends that sevenother individuals in this classification are not supervisors."Therecord reveals that the gas manufacturing plant operates only about20 days each year due to a change in the Employer's method of opera-tion.The seven men presently spend the majority of their time repair-ing and adjusting the more complicated machines and, in addition,operate them during the 20-day period. They also work in mainte-nance shops and are considered to be senior gasmakers.Two individuals, Al. Blum and H. Freezo, are designated foreman-tar stills.They maintain approximately 75 pumps used in the by-products division.Although they are assigned a helper on occasion,they merely give routine direction and have no authority to hire or fire.(3)Gas construction departmentA. Haupt is classified as foreman-drips.He spends more than halfthe time in the regular work of his section, i.e., removing condensatefrom drip pots.The rest of the time he works under the supervisionof the general foreman-drips in reviewing the amount of condensaterecovered, and deciding, in consultation with his supervisor, how fre-quently the condensate should be removed.As it is clear that none of the above individuals who bear the titleof foreman possess or exercise any supervisory authority, we find thatthey are rank-and-file employees and shall include them in the unit.10 Cf.Idaho Power Company,126 NLRB 547,552;Pacific Gas and Electric Company,69 NLRB 258, 261."The seven men in dispute are:C.McGuire,G.Wicklein, R. Bowser, L Cox, M.Kinnear,M. Kimmarle,and A. Kroeger.662353-63-vol. 138-19 276DECISIONSOF NATIONAL LABOR RELATIONS BOARDc.Assistant foremenA.Waudby, classifiedas assistantforeman-troublemanlineman inthe electric distribution department, studiesnew customer installa-tions,and instructs variousphysical employees in the proper safetyproceduresto beused in caseof emergency at the newinstallations.The record shows that he lacks authority to change the employees'status andthat he doesnot possessany indicia of supervisory author-ity.We shall therefore include him in the unit."There aresevendisputed employees 11 in the electric distributiondepartment holding the title assistant general foreman-tree trimmers.Each is assigned to a district for the purpose of inspecting the workof contractor tree-trimming crews along road sidelines.They checkto seehow many men and how much equipment the contractor uses inperforming these operations in addition to their primary job of pro-tecting company property from damage by these crews.L. B. LaFollette and N. R. Miller are designated assistant foreman-skilled trades and work in the gas manufacturing department.Theyare experienced journeymen who are being utilized as maintenancemen.One worksin a crew asa bricklayer, and the other maintainsbuildings and replaces sidings, doors, and sash.They have no author-ity to hire and fire and no employees report to them.As it is clear that none of the above assistant foremen exercisesupervisory functions, we find that they are physical employees andshall include them in the unit.J. J. Wehrheim and E. F. Varner are assistant night foreman andassistant forewoman-office cleaners, respectively.They work in thebuilding service and real estate department and are responsible forthe office cleaning operations at the Lexington Building and at theMadison-Monument-Front Streets locations, respectively.They issuecleaning supplies and make work assignments to the office cleanerswho report to them after the regular office hours when only one nightforeman and no building superintendents are on duty.They earn10 to 15 percent more than the office cleaners and have authority toreassign work if necessitated by the absence of one of the cleaningcrew members. Each inspects the jobs of from 32 to 38 cleaning em-ployees and is responsible for getting these jobs done properly.De-spite their lack of authority to hire and fire, we are persuaded by thesize of the crews, the fact that these crews work during hours whenno building superintendent is on duty, and the high ratio of employeesto only one night foreman which would otherwise result, that theassistant night foreman and assistant forewoman-office cleaners re-sponsibly direct the work of the crews within the meaning of the12SeeHeintz Manufacturing Company,100NLRB1521, 1524.is They are:V. H. Carder,R. L. Wood, R. N. Kidd, N. C.Pounds, Jr.,H 0 Schwartz,J B. Timmons,and H. M. Wagner, Jr. BALTIMORE GAS AND ELECTRICCOMPANY277Act."We find therefore that they are supervisors and we shall ex-clude them from the unit.J. J. Kozak ' and I. J. Vaughn are the assistant foreman-toolroomand assistant foreman-warehouse in the operating stores department.They share offices with their foreman, dividing their time betweenkeeping inventory records and assisting in the physical work in theirdepartments.The assistant in the toolroom decides whether certaintools should be scrapped or repaired and is in charge of the depart-ment's 14 employees in the absence of the foreman. The assistant inthe warehouse spends two-thirds of the time with stockmen, unloadingand storing materials and assembling orders, and is in charge of about25 employees in the foreman's absence.Neither assistant foreman hasany authority to hire or fire.However, as the record does not dis-close the nature of their duties during the absence of the foremen orthe frequency or regularity of such absences, we are unable to deter-mine whether they regularly have or exercise any supervisory powers''and shall permit them to vote subject to challenge.4.Miscellaneousa.Load dispatchersIn the power transmission stations department there are 12 loaddispatchers who constantly monitor the electrical performance forthe Employer's entire system.On the first shift, they work underinstructions from the chief load dispatcher and under the immediatesupervision of a senior load dispatcher.The senior load dispatcher onthe second shift instructs the dispatchers in their duties on that shift,and also leaves written instructions for the dispatchers on the thirdshift.The chief and senior load dispatchers forecast and scheduleelectric loads.We find that the chief and senior load dispatchersresponsibly direct the other load dispatchers and we shall exclude.them as supervisors.We find, however, that the remaining load dis-patchers are not supervisors and shall include them in the unit.16b.Assistant to operating engineerMr. Harris, the only disputed employee in this classification, worksin the power production stations department.He spends the majorityof the time in the field transporting special tools and materials to,places where they are needed.He also inspects transportation equip-ment to determine whether maintenance'^is required.He does not14PotoinacElectric PowerCompany, 111 NLRB 553, 55915Ct.VIP Radio, Inc,128 NLRB113, 115;Phillips Oil Company,91 NLRB 534,536-53710 SeeIdahoPower Company,126 NLRB 547,552;The Connecticut Light and PowerCompany,121 NLRB 768. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave any employees reporting to him and he has no authority overany employees.We find that he is a physical employee and shall in-clude him in the unit with three other employees in this classificationwhom the parties have agreed to include.c.Gas manufacturing departmentTwo technical assistants, senior, Berryman and Keys, act as plantdispatchers.Their duties are identical to those hereinabove discussed,under the classification of foreman-gas generator, and whom we haveincluded in the unit as physical employees.Accordingly, we shallinclude these employees in the unit.There are also seven stationary engineers who hold first-rate engi-neer's licenses and who remain on duty around-the-clock on a shiftbasis throughout the year.They operate and lubricate 100 pieces ofequipment and work under a shift supervisor at all times.As noneof these men possess or exercise any supervisory powers, we shall in-clude them in the unit.We find that the following employees of the Employer constitutea unit appropriate for collective bargaining within the meaning ofSection 9(b) of the Act.27All physical employees of the Employer, including plant clericalemployees (including those in the industrial fuel, industrial power,intersystem power utilization bureau, and commercial servicemen de-partments), technical employees;,and employees classified as foremaninspectors, foreman-underground, foreman-overhead, foreman-treetrimmers, assistant foreman-troubleman lineman, and assistant gen-eral foreman-tree trimmers in the electric distribution department;foreman-gas generator, foreman-station operators, foreman-generatorhouse, foreman-tar stills, assistant foreman-skilled trades, stationaryengineers, and technical assistants, senior, in the gas manufacturingdepartment; inspector main and service in the gas construction de-partment; inspectors in the gas service department; service inspectorsin the industrial fuel department; load dispatchers and inspector sta-tions in the power transmission stations department; and the assistantoperating engineer in the power production stations department; 16 butexcluding office clerical employees (including the office boy in thecommercial servicemen department, and all meter readers and cleri-17 The unit found appropriate is larger than that originally sought by the Petitioner,and neither the exact size of the unit nor the precise interest of the Petitioner in the unitis clear from the recordAccordingly,the Regional Director is instructed not to proceed-with the election herein until he shall have first determined that the Petitioner has anadequate showing of interest among the employeees in the appropriate unitForemost..Dairies, Inc.,118 NLRB 1424, 1428.We shall also permit the Petitioner to withdraw,itspetitionwithout prejudice upon notice to the Regional Director within 10 days fromithe date of issuance of this direction.18 As set forth above,the assistant foreman-toolroom and assistant foreman-warehousein the operating stores department may vote under challenge. LOCAL 825, INT'L UNION OF OPERATING ENGINEERS279cals in the meter reading department), guards, professional employ-ees, and supervisors (including the assistant night foreman and theassistant forewoman-office cleaners in the building service and realestate department) as defined in the Act.[Text of Direction of Election omitted from publication.]Local 825, International Union of Operating Engineers, AFL-CIO, and its agents and representatives,PeterWeber,businessmanager,William Duffy,business agent and John Pierson,business agentandUnited Engineers&Constructors, Inc.Local 825, International Union of Operating Engineers, AFL-CIO, and its agents and representatives,Peter Weber, businessmanager and William Duffy,business agentandUtility Serv-ice Corp.Local 825, International Union of Operating Engineers, AFL-CIO, and its agent and representative,Peter Weber, businessmanagerand W.A.Chester, Inc.Local 825, International Union of Operating Engineers, AFL-CIO, and its agents and representatives,Peter Weber,businessmanager,William Duffy, business agent and John Pierson,business agentandPublic Service Electric&Gas Company.CasesNos. 22-CC-139, 22-CC-140, 22-CC-141, and 22-CC-142.August 27, 1962DECISION AND ORDEROn May 11, 1962, Trial Examiner John F. Funke issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents, Local 825, International Union of Operating Engineers,AFL-CIO, its business manager, Peter Weber, and its business agents,William Duffy and John Pierson, had engaged in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.He also found that the Respondents had not engaged in otherunfair labor practices alleged in the complaint.Thereafter, only theGeneral Counsel filed exceptions to the Intermediate Report and asupporting brief, limited to matters affecting the recommended remedyand order.Respondents thereupon filed an answering brief contend-ing that the Trial Examiner's recommended order should be adoptedwithout material change.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection with138 NLRB No. 26.